Citation Nr: 0313694	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE


Entitlement to a compensable rating for right knee plica with 
chondromalacia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1988 to December 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which, among other issues, 
granted service connection for right knee plica with 
chondromalacia, rated noncompensable; and denied service 
connection for sinusitis.  Because the veteran expressly 
limited his appeal to the issues of service connection for 
sinusitis and a compensable rating for his right knee 
disability, those are the only two issues that have come 
before the Board.  This case was previously before the Board 
in September 2002, when the Board denied service connection 
for sinusitis, and determined that additional development was 
needed on the matter of entitlement to a compensable rating 
for right knee plica with chondromalacia.  The additional 
development has been completed and is addressed below.  


FINDING OF FACT

Throughout the appeal period, the veteran's right knee plica 
with chondromalacia is reasonably shown to have produced knee 
disability characterized as slight.


CONCLUSION OF LAW

A 10 percent rating is warranted right knee plica with 
chondromalacia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, in a 
decision on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. § 
7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

Pursuant to the Board's September 2002 request for additional 
development, VA arranged for an examination to evaluate the 
veteran's right knee disability.  There is no indication that 
the veteran received notification of the VCAA and 
implementing regulations, and he has not waived AOJ initial 
consideration of the additional evidence obtained pursuant to 
the Board's September 2002 request for development.  Under 
these circumstances, the Board would normally have no 
recourse but to remand the case for correction of notice 
deficiencies and for AOJ initial consideration of additional 
evidence.  However, the veteran (in his substantive appeal) 
and his representative (in an October 2001 statement), have 
specifically requested a 10 percent rating.  The decision 
below represents a full grant of that benefit sought on 
appeal; in these circumstances, remanding the case to the RO 
for further notice and initial consideration of evidence by 
the AOJ would serve no useful purpose and cause needless 
delay.



Background

Service medical records show that the veteran sprained his 
right knee in service in November 1996.  By a July 1999 
decision, the RO granted service connection for a right knee 
disability, rated noncompensable, effective December 4, 1996 
(the day following the date of his separation from service).  
Essentially, the veteran contends that the service-connected 
right knee disability is sufficiently severe to warrant a 
compensable rating.

On VA examination in June 1998, the veteran reported that his 
right knee was "popping" more frequently since his 
discharge from service, and it also "snapped" and became 
swollen when he had increased right knee activity.  
Examination reveal that range of motion of his right knee was 
from zero to 130 degrees.  There was a palpable snap or pop 
over the edge of the patella, noted as significant for plica 
in the right knee.  The diagnosis, in pertinent part, was 
right knee plica, mildly to moderately symptomatic, depending 
on the veteran's activity level.  

On VA examination in February 1999, the veteran complained of 
occasional popping and locking in his right knee, with 
recurrent swelling.  He denied any medial or lateral joint 
line tenderness.  Examination revealed that range of motion 
of the right knee was from zero to 135 degrees.  There was no 
objective medial or lateral joint line tenderness, and there 
was no effusion.  There was crepitation of the patellofemoral 
joint and a positive plica.  X-ray study of the right knee 
showed a well-maintained joint space, with no fracture, 
dislocation, or subluxation.  The diagnosis was right knee 
plica and chondromalacia patella, moderately symptomatic with 
activities.  

In statements received by VA in August 199 and January 2000, 
the veteran reiterated that his knee pops, swells, and 
occasionally locks.  He reports that his knee cap "moves 
freely."  He notes that his right knee swells on continuous 
use during the day, and thus hampers his ability to perform 
his job as productively as he can in the morning.  

VA outpatient records from April 1998 to April 2000 reveal 
treatment the veteran received for numerous medical problems, 
including right knee tenderness.  A January 2000 record of 
outpatient care indicates that the right knee was laterally 
positive for localized tenderness; the diagnosis was chronic 
right knee pain with tendonitis.  

On VA examination in January 2003, the veteran complained of 
pain and crepitation over the anterior lateral aspect of the 
knee, primarily on active extension.  He specifically 
complained of difficulty squatting, kneeling, and climbing.  
Examination revealed that he walked with a non-antalgic gait, 
and the right knee had full range of motion.  There was no 
evidence of ankylosis, recurring subluxation, lateral 
instability, or locking.  There was tenderness to palpation 
around the anterior lateral aspect of the right knee.  There 
was a palpable click over the anterior lateral aspect of the 
knee on extension, which was noted as possibly representative 
of a loose body.  There was tenderness to palpation along the 
lateral patellofemoral articulation.  There was no evidence 
of instability, joint line pain, or effusion.  There was 
tenderness on palpation at the patellar tendon insertion into 
the patella.  There was no instability on anterior or 
posterior drawer test, or on anterior Lachman's test.  The 
was no varus of valgus instability.  X-ray study of the right 
knee revealed minimal degenerative changes.  The diagnosis 
was chondromalacia patellofemoral articulation, with a 
possible loose body, and right knee patellar tendonitis.  The 
examiner reported:

Functional limitations are as described 
with regard to kneeling, squatting and 
climbing.  The veteran complains of pain 
with active extension in the knee.  There 
is no indication of weakened movement, 
excess fatigability or incoordination.  
There is no other evidence of limitation 
of motion or function.  [The veteran] has 
minimal relief from his discomfort with 
Naprosyn.  The symptoms occur 
episodically.  There is no additional 
limitation following respective use or 
during flare-ups.  [The veteran] 
describes no additional affects of the 
condition on his usual occupation or 
daily activities.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings may be assigned for separate periods 
of time, based on facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's right knee disability has been rated under Code 
5014, for osteomalacia, which mandates that the disability be 
rated based on limitation of motion of affected part as 
degenerative arthritis.  Under Code 5003, degenerative 
arthritis established by X-ray finding will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

38 C.F.R. § 4.71, Plate II, reflects that normal extension of 
the knee is to zero degrees, and normal flexion is to 140 
degrees.

38 C.F.R. § 4.71a, Code 5260 provides for a zero percent 
rating when flexion is limited to 60 degrees;  a 10 percent 
rating when flexion is limited to 45 degrees; 20 percent when 
flexion is limited to 30 degrees; and 30 percent when flexion 
is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Code 5261, limitation of extension 
of a leg is rated zero percent when limited to 5 degrees; 10 
percent when limited to 10 degrees; 20 percent when limited 
to 15 degrees; 30 percent when limited to 20 degrees; 40 
percent when limited to 30 degrees; and 50 percent when 
limited to 45 degrees.  

At the outset, it is noteworthy that the complaints and 
symptoms of the veteran's service connected right knee 
disability have remained essentially unchanged throughout the 
appeal period.  Hence, "staged ratings" are not for 
consideration.  Given the subjective and objective symptoms 
reported and noted on VA examinations in February 2000 and 
January 2003, i.e., subjective reports and objective 
conclusions that the knee becomes symptomatic on use, and 
that the primary complaint/symptom is not a limitation of 
motion, but popping with swelling, locking, tenderness, the 
Board concludes that the veteran's right knee disability is 
more appropriately rated under Code 5257, which provides that 
knee impairment with recurrent subluxation and lateral 
instability warrants a 10 percent rating when slight, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.  38 C.F.R. § 4.71a.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted, a 10 percent rating under Diagnostic Code 5257 is 
warranted for a knee injury when such disability is 
"slight."  The terms "slight," "moderate," and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6.  
Terminology such as "slight," "moderate," and "severe" 
are used by VA examiners and others, and although an element 
of evidence to be considered by the Board, are not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The Board notes the veteran's accounts of the effect of his 
right knee tenderness and pain on his daily activities.  VA 
examiners have accepted his reports of limitations in daily 
activities such as walking, climbing, squatting, and kneeling 
as consistent with their findings.  In sum, the evidence 
shows that the veteran's right knee disability consistently 
produces at least a slight degree of pain and functional 
impairment on use.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that a 10 percent rating is 
warranted under the criteria for Code 5257 (which provide a 
10 percent rating for slight impairment).  

While the veteran and his representative specifically 
requested a 10 percent rating, the Board has also considered 
whether a rating in excess of 10 percent is warranted.  The 
medical evidence does not show that the veteran's right knee 
disability becomes symptomatic to a degree that can be 
characterized as moderate, even on use.  There is full motion 
of the knee.  A rating in excess of 10 percent is not 
warranted under any potentially applicable.  





ORDER

A 10 percent rating is granted for service-connected right 
knee plica with chondromalacia, subject to the regulations 
governing payment of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

